
	

114 S2258 IS: Surface Transportation Project Delivery Program Improvement Act
U.S. Senate
2015-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2258
		IN THE SENATE OF THE UNITED STATES
		
			November 9, 2015
			Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend title 23, United States Code, to reform the surface transportation project delivery
			 program. 
	
	
		1.Short title
 This Act may be cited as the Surface Transportation Project Delivery Program Improvement Act.
		2.Surface transportation project delivery program improvement
 (a)Written agreementSection 327(c) of title 23, United States Code, is amended— (1)in paragraph (3)(A), by inserting , and is solely responsible and liable for carrying out those responsibilities after subsection (a); and
 (2)in paragraph (4), by inserting reasonably before considers necessary. (b)Effect of assumption of responsibilitySection 327(e) of title 23, United States Code, is amended—
 (1)by inserting and without further approval of after in lieu of; and (2)by inserting (including the defense of any civil action under subsection (d)) after assumed under subsection (a)(2).
 (c)AuditsSection 327(g) of title 23, United States Code, is amended— (1)in paragraph (1), by striking shall conduct and all that follows through the end of subparagraph (B) and inserting the following: “shall—
					
 (A)not later than 180 days after the date of execution of an assignment agreement under this section, meet with the State to review implementation of the assignment agreement and discuss plans for the first annual audit;
 (B)conduct annual audits during each of the first 4 years of State participation; and (C)ensure that the time period for completing an annual audit, from initiation to completion (including public comment and responses to those comments), does not exceed 180 days.; and
 (2)by adding at the end the following:  (3)Audit team (A)In generalAn audit conducted under paragraph (1) shall be carried out by an audit team determined by the Secretary, in consultation with the State, in accordance with subparagraph (B).
 (B)ConsultationConsultation with the State under subparagraph (A) shall include a reasonable opportunity for the State to review and provide comments on the proposed members of the audit team.
							(C)State designation
 (i)In generalOn request by the State, the audit team shall include not less than 1 member designated by the State, in consultation with the Secretary.
 (ii)CriteriaA member designated by the State under clause (i) may be any person with relevant expertise and experience who is not an employee of the Secretary or of the State..
 (d)Capacity buildingSection 327 of title 23, United States Code, is amended by adding at the end the following:  (k)Capacity buildingThe Secretary, in cooperation with the American Association of State Highway and Transportation Officials, shall carry out education, training, peer exchange, and other initiatives, as appropriate—
 (1)to assist States in developing the capacity to participate in the assignment program under this section; and
 (2)to promote information sharing and collaboration among States that are participating in the program..
			
